

	

		II

		109th CONGRESS

		1st Session

		S. 1348

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Kohl introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend chapter 111 of title 28, United

		  States Code, relating to protective orders, sealing of cases, disclosures of

		  discovery information in civil actions, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Sunshine in Litigation Act of

			 2005.

		2.Restrictions on

			 protective orders and sealing of cases and settlements

			(a)In

			 generalChapter 111 of title

			 28, United States Code, is amended by adding at the end the following:

				

					1660.Restrictions on

				protective orders and sealing of cases and settlements

						(a)(1)A court shall not enter an order under rule

				26(c) of the Federal Rules of Civil Procedure restricting the disclosure of

				information obtained through discovery, an order approving a settlement

				agreement that would restrict the disclosure of such information, or an order

				restricting access to court records in a civil case unless the court has made

				findings of fact that—

								(A)such order would not restrict the

				disclosure of information which is relevant to the protection of public health

				or safety; or

								(B)(i)the public interest in the disclosure of

				potential health or safety hazards is outweighed by a specific and substantial

				interest in maintaining the confidentiality of the information or records in

				question; and

									(ii)the requested protective order is no

				broader than necessary to protect the privacy interest asserted.

									(2)No order entered in accordance with

				paragraph (1), other than an order approving a settlement agreement, shall

				continue in effect after the entry of final judgment, unless at the time of, or

				after, such entry the court makes a separate finding of fact that the

				requirements of paragraph (1) have been met.

							(3)The party who is the proponent for the

				entry of an order, as provided under this section, shall have the burden of

				proof in obtaining such an order.

							(4)This section shall apply even if an order

				under paragraph (1) is requested—

								(A)by

				motion pursuant to rule 26(c) of the Federal Rules of Civil Procedure;

				or

								(B)by

				application pursuant to the stipulation of the parties.

								(5)(A)The provisions of this section shall not

				constitute grounds for the withholding of information in discovery that is

				otherwise discoverable under rule 26 of the Federal Rules of Civil

				Procedure.

								(B)No party shall request, as a condition for

				the production of discovery, that another party stipulate to an order that

				would violate this section.

								(b)(1)A court shall not approve or enforce any

				provision of an agreement between or among parties to a civil action, or

				approve or enforce an order subject to subsection (a)(1), that prohibits or

				otherwise restricts a party from disclosing any information relevant to such

				civil action to any Federal or State agency with authority to enforce laws

				regulating an activity relating to such information.

							(2)Any such information disclosed to a Federal

				or State agency shall be confidential to the extent provided by law.

							(c)(1)Subject to paragraph (2), a court shall not

				enforce any provision of a settlement agreement between or among parties that

				prohibits 1 or more parties from—

								(A)disclosing that a settlement was reached or

				the terms of such settlement, other than the amount of money paid; or

								(B)discussing a case, or evidence produced in

				the case, that involves matters related to public health or safety.

								(2)Paragraph (1) does not apply if the court

				has made findings of fact that the public interest in the disclosure of

				potential health or safety hazards is outweighed by a specific and substantial

				interest in maintaining the confidentiality of the

				information.

							.

			(b)Technical and

			 conforming amendmentThe

			 table of sections for chapter 111 of title 28, United States Code, is amended

			 by adding after the item relating to section 1659 the following:

				

					

						1660. Restrictions on

				protective orders and sealing of cases and

				settlements.

					

					.

			3.Effective

			 dateThe amendments made by

			 this Act shall—

			(1)take effect 30 days after the date of

			 enactment of this Act; and

			(2)apply only to orders entered in civil

			 actions or agreements entered into on or after such date.

			

